EXHIBIT 10.19





--------------------------------------------------------------------------------

Hickey Cardiac Monitoring System
 
A Proposal for Services to
 
Scivanta Medical Corporation
 

--------------------------------------------------------------------------------









































Presented To:   
Scivanta Medical Corporation
David LaVance
Tom Gifford
215 Morris Ave
Spring Lake, NJ 07762
   

 
 
 

--------------------------------------------------------------------------------

 
 
Hickey Cardiac Monitoring System
 
Section I: Scope of Work
 
Applied Sciences Group, Inc. (“ASG”) will provide the software engineering
services as defined in this proposal.
 
As a provider of engineering solutions in the areas of factory automation, high
tech and project management since 1993, ASG is a qualified provider for the
Hickey Cardiac Monitoring System project in accordance with the mission of the
company:
 
ASG will provide technically superior engineering solutions for applications
involving research, industrial and manufacturing environments, design-oriented
engineering services, technical project management and training. Our service
will be easily integrated by our customers, as we will blend into their
structure while illustrating outstanding business ethics and superior technical
expertise.
 
Problem Statement
 
Scivanta Medical Corporation (“Scivanta”), Ethox International, Inc. (“Ethox”)
and ASG have been charged with developing an FDA-validated instrument to measure
key cardiac parameters, based on an esophageal catheter and associated
instrumentation. ASG’s role is to provide the control, data capture, data
processing and display software for the instrument.
 
Approach
 
Over the past several months, task details have been developed and presented to
Scivanta and Ethox based on the agreed-to roles and responsibilities of each
involved party. In summary:
 

·    
Ethox will provide overall engineering program management, quality assurance,
design and development of the catheter component;

·    
A hardware developer, to be determined, will provide instrument electronics
development and board-level software to provide a pump and electronics interface
to the high-level software;

·    
ASG will develop the software algorithms to run the instrument, the data
collection function and the user interface.

 
All parties will participate in engineering meetings, testing and validation
efforts. Some travel will be required and is included in this proposal.
 
The following tables outline the major software engineering development tasks
that must be completed prior to FDA product approvals. Many of these tasks are
dependent on the hardware developer’s schedule and availability of development
equipment (see assumptions below).
 
Phase I Tasks: Catheter Position Algorithm, Requirements Definition and
High-Level Design
 
Phase I Tasks, as defined in this proposal, are those tasks whose levels of
effort can be accurately estimated. Four tasks have been identified that fit
into this category. These tasks include the engineering review of the original
prototype’s software functionality, engineering analysis and
 
 
2

--------------------------------------------------------------------------------

 
 
re-design of the original prototype’s catheter positioning algorithm (and
requisite data collection effort), the new product’s requirements analysis and
specification, and the high-level design efforts. These tasks are specified in
the table below.
 
Phase I: ASG Engineering Estimates (Fixed Price Tasks)
Effort (Hours)
   
 Review and Document Existing Software
·  Pump Control
·  Display Functionality
·  Dispatch Functionality
·  Watchdog Functionality
·  Data Analysis
·  Configuration
·  Communications Interfaces
224
 Re-Analyze and Develop Catheter Positioning Algorithm
·  Perform Engineering Analysis of previous prototype software, review signal
processing
        algorithms, collect data for analysis, analyze results and provide
design recommendations,
        and document results.
·  Review software interaction with Pump Control process, Dispatch and
Communications
         Processes, provide design recommendations, and document results.
308
 Develop System Specification(s)
·  Meetings to discuss quality and project plans
·  Determine system and software requirements
·  Perform risk/hazard analysis on all software requirements
·  Perform traceability study
·  Generate system-level test plan
·  Generate standards documentation
236
 Perform High-Level Design
·  Specify HW platform, SW tools and configuration management system
·  Determine processor allocations (CPU, memory, storage)
·  Develop hardware and software interface design specification
·  Update risk/requirements documents based on findings
·  Create high-level software definition
·  Perform design reviews
244
 Total Phase I (Fixed Price) Tasks (hours)
1008
 Phase I Duration (Weeks)
13
 Phase I Engineering Cost
$80,640
 Phase I PM/QA Cost
$22,100
 Phase I Travel Cost (Estimated)
$2,500
 Phase I Total
$105,240

 
Note: The Phase I catheter position analysis requires timely Independent Review
Board (or other) approval so that collection of subject data, needed for
subsequent analysis, can proceed. Currently there are only two data sets
available, and these will not be enough to test algorithm robustness. 8-20 data
sets would be more appropriate for robustness testing.
 
 
3

--------------------------------------------------------------------------------

 
 
Phase II Tasks: Low-level Design, Coding, Testing and Validation
 
Phase II Tasks, as defined in this proposal, are those tasks whose levels of
effort cannot be accurately estimated until after all requirements and
high-level design issues have been addressed. This is due to the unknowns
associated with the experimental nature of this project. ASG believes that new
or changed requirements - and their impact on the overall design - will be
minimal and therefore is comfortable estimating the remaining level of effort to
±12%. Prior to the performance of any of the Phase II Tasks outlined herein, the
parties shall execute a written agreement setting forth the terms and
conditions, including the pricing, relating to the Phase II Tasks. Such written
agreement may either be in the form of an amendment to this Agreement or an
additional agreement between the parties.
 
These tasks are specified in the table below.
 
Phase II: ASG Engineering Estimates by Task
Effort (Hours)
   
 Low-Level Design Effort
·  Low-level software definition
·  Coding and module testing
·  Traceability analysis
·  Design reviews
·  Code reviews
1792 ±12%
 Design Verification
·  Integrate to target platform
·  Low-level regression testing
·  Function validation - test execution
·  Function validation - Evaluation
·  Function validation - Test Report
212 ±12%
 Beta Design
·  Redesign for optimization
·  Re-validation
520 ±12%
 Total Phase II Tasks (hours)
2524 ±12%
 Phase II Duration (Weeks)
35
 Phase II Engineering Cost
Approx. $201,920 ±12%
 Phase II PM/QA Cost
$59,500
 Phase II Travel Cost (Estimated)
$5,250 to $7,500
 Phase II Total
$230,100 to $293,560
   
 Project Duration in Months
10 to 12

 
One concern with the Phase II tasks is that the hardware developer will probably
not be able to deliver a breadboard prototype unit until well into the Alpha
Development phase. ASG and the hardware developer will work to determine if a
generic or partially-functional development board can be made available for
ASG’s use, so that coding tasks are not impacted by board availability.
 
Notes and Assumptions
 
Reasonable non-labor expenses (travel expenses, meals, hotel) will be billed to
Scivanta at cost.
 
 
4

--------------------------------------------------------------------------------

 
 
Several engineering assumptions were clarified during the project kickoff
meeting. ASG’s assumption that the hardware developer would assume
responsibility for the low-level software (electronics interface and pump
control) is correct; ASG does not reflect any hours in our schedule to perform
those tasks. All other ASG assumptions have not changed, and include:
 

·    
ASG assumes that the device will be regarded for FDA purposes as a minor level
of concern. This significantly shortens the coding/testing phase as code modules
are not as stringently controlled, documented and tested as they would be under
more moderate levels of concern. Functional testing - testing to the system
requirements - is still required for all software.

·    
ASG assumes that IRB (or equivalent) approvals will be in place in a timely
manner so that the Catheter Position algorithm can be tested and developed with
more than the two data sets currently available for analysis.

·    
ASG assumes that for program continuity, if outside FDA consultants are hired
that they will be hired at the program management level (we assume that Ethox is
likely to take this role and provide FDA consultants, if necessary, to the
project). Ethox may defer this role to the instrument manufacturer or to ASG.
The level of effort for an FDA consultant can probably be measured as a fraction
of a week (20-40%) for the duration of the project.

·    
Additional engineering hours for support during Pilot manufacturing runs are not
included, nor is any manufacturing support software development effort included
in this estimate.

 
Please note that any time on site at customer’s facility during which the system
is not available for ASG personnel to perform the quoted work will be billed as
“out of scope” and shall be billed to Scivanta at an hourly rate of $80 per hour
and $85/hr for Project management or Quality assurance tasks. However, before
proceeding to provide such out of scope effort the ASG engineer will obtain
prior written approval from Scivanta.


Any on site work will be limited to a period of no more than 8 hours per day, 40
hours per week, Monday through Friday. Working hours are during the customer’s
normal day shift operations.
 
Use of Proprietary Material
 
All equipment, procedures and documentation made available to ASG and its
representatives in connection with this project shall be considered proprietary
to Scivanta, and the Confidential Information of Scivanta. Such Confidential
Information shall only be disclosed to employees of ASG, the hardware developer
or Ethox as needed to perform the duties in connection with this scope of work.
ASG agrees that it shall (i) hold the Confidential Information in strictest
confidence to avoid disclosure and (ii) not use the Confidential Information for
any purpose except as expressly contemplated under this Agreement.
 
Safety Issues
 
Personal safety issues with regard to any on-site work will be determined and
addressed prior to the start of any on-site work. ASG employees will be made
aware of all safety requirements, documentation and/or personal protective
equipment (PPE) that may be necessary to insure their safety while on site. ASG
shall be solely responsible for insuring employee safety on-site and complying
with any and all federal, state and local workplace laws and regulations.
 
 
5

--------------------------------------------------------------------------------

 
 
Post -Delivery Support
 
ASG’s shall provide continuing software support and to be available to perform
additional work review for a period of 7 years following delivery of the
software.
 
Section II: Engineering/Programming Estimate
 
The following table indicates the requirements for the Hickey Cardiac Monitoring
System. Upon award of contract, specific dates will be assigned to each item,
with all dates reviewed by ASG and Ethox program management, and approved by
Scivanta.
 
Phase I:
 
Task
 
 Fixed-Price Tasks
 
Cost
 
1
   
Review and Document Existing Software
 
$
17,920
 
2
   
Re-Analyze and Develop Catheter Positioning Algorithm
 
$
24,640
 
3
   
Develop System Specification(s)
 
$
18,880
 
4
   
Develop and Document High-Level Software Design
 
$
19,520
     
PM/QA associated with above tasks 
 
$
22,100
     
Travel associated with above tasks 
 
$
2,500
     
Totals 
 
$
105,240
 



Phase II:
 

Task    
Estimated Cost Tasks 
   
Estimated Cost
             
Low
   
High
 
5
   
Develop and Document Low-Level Design, Coding and Testing
 
$
112,230
 
$
162,560
 
6
   
Design Verification (Validation Testing and Documentation)
 
$
14,720
 
$
19,200
 
7
   
Beta Redesign
 
$
19,200
 
$
19,200
 
8
   
Beta Revalidation
 
$
19,200
 
$
25,600
 
9
   
PM/QA associated with above tasks
 
$
59,500
 
$
59,500
 
10
   
Travel associated with above tasks
 
$
5,250
 
$
7,500
     
Totals (PM/QA/Travel) 
 
$
230,010
 
$
293,560
                           
Grand Total 
 
$
335,250
 
$
398,800
                       

 
Section III: Deliverables
 
All source code will become the property of Scivanta, and all code will be
adequately developed in accordance with FDA standards for a minor level of
concern device.
 
Deliverables will include
 

·    
Reports associated with all invoices indicating task completion status

·    
Source code that will meet the requirements as specified by the design team
(Scivanta, Ethox, the hardware developer and ASG) during the Phase I tasks (see
section I, above)

·    
Design History File associated with software development

·    
Test procedures

·    
Test reports demonstrating that the software was tested against those procedures

 
 
6

--------------------------------------------------------------------------------

 
 
Section IV: Terms and Conditions
 


Billing:  
Phase I - Fixed Cost Contract;
Phase II - Time & Materials Contract;
·   Progress Payments electronically invoiced biweekly for the duration of
     contract.
Payment:  
Net 30 days upon receipt of invoice. A 1.5% late fee will be assessed beyond net
30 days and every 30 days thereafter.
Terms:  
See Attachment A, “2007 Standard Terms and Conditions”; This proposal is valid
for 30 days.
Billing Rates:  
Engineering at   $80 per hour
PM/QA at          $85 per hour
Estimated Engineering Hours:  
3,040 to 4,032
 
Engineering Estimate, Phase I:  
$80,640
 
PM/QA Estimate, Phase I:  
$22,100
 
Travel Estimate, Phase I:  
$2,500
 
Phase I Subtotal:  
$105,240
 
Engineering Estimate, Phase II  
$165,260 to $226,560
 
PM/QA Estimate, Phase II  
$59,500
 
Travel Estimate, Phase II  
$5,250 to $7,500
 
Phase II Subtotal:  
$230,010 to $293,560
 
Estimated Total, Both Phases:  
$335,250 to $398,800
 

 
Should you have any questions, or require additional information, please feel
free to contact me at your convenience at (716) 626-5100.
 
Respectfully,
 
/s/ Ben Castro
Ben Casto        2 July 2007
Sales Manager
 
Applied Sciences Group, Inc.
305 Cayuga Rd., Suite 100
Buffalo, NY 14225
Phone  (716) 626-5100
Fax       (716) 626-0629


Accepted:


Scivanta Medical Corporation


By: /s/ Thomas S. Gifford                                                     
       Executive Vice President and Chief Financial Officer


Date:  July 2, 2007
 
 
7

--------------------------------------------------------------------------------

 
 
Attachment A: Applied Sciences Group, Inc.
 
2007 Standard Terms & Conditions
 
 
The following terms and conditions constitute a part of all Applied Sciences
Group, Inc. (“ASG”) quotations or proposals and shall apply to any resulting
purchase orders or contracts unless otherwise acknowledged in writing by ASG.
Scivanta Medical Corporation (the “Purchaser”), by placement of an order,
acknowledges their agreement to these Terms and Conditions.
 

1.        
Scope of Work. Any changes to the scope of the work post-award may be subject to
additional charges and must be approved, in writing, by ASG. Any items not
expressly included in the proposal are excluded. Any changes in drawings and/or
specifications as to any material and/or work covered by Purchaser’s Order,
resulting in a difference in price or time for performance resulting from such
changes shall be equitably adjusted and the order and/or schedule shall be
modified in writing signed by the parties accordingly.

 

2.        
Billing. Progress payments will be invoiced at specified intervals for the
duration of the contract, as outlined in the proposal. Changes must be agreed to
in writing by ASG. In the event Purchaser suspends or cancels a project after
the start of work, Purchaser shall be responsible for all work performed and
costs incurred by ASG prior to such suspension or cancellation.

 

3.        
Payment. Unless otherwise agreed in writing, payment for goods and services
delivered by ASG shall be net 30 days after the invoice date for such goods and
services. A 1.5% late fee will be assessed beyond net 30 days and every 30 days
thereafter. Should ASG obtain the services of a collection agency or attorney to
resolve payments over 90 days late, any collection agency or attorney fees will
be the responsibility of the Purchaser.

 

4.        
Schedule. Quoted schedules are subject to change at the time of order placement
based on current ASG backlog. ASG shall notify Purchaser at the time of order if
any such delay due to backlog will occur. Quoted schedules exclude weekends or
holidays unless otherwise stated and exclude customer review time unless
otherwise stated. Every effort will be made to hold delivery dates. ASG shall
not be liable for delays or defaults in deliveries due to causes beyond its
control and without its fault or negligence. If at any time ASG has reason to
believe that delivery will not be made as scheduled, written notice setting
forth, the causes of the anticipated delay will be given immediately to the
Purchaser and project team. Any delay due to fault of subcontractors will be
excusable, only if beyond the control and without the fault or negligence of
both ASG and its subcontractor and only if ASG established that it could not
obtain supplies or services from any other source in time to meet the delivery
schedule.

 

5.        
Acceptance. This quotation does not constitute an acceptance by ASG of any terms
and conditions not stated herein. References in this quotation or resulting
contract or purchase order, to any offer, counter offer, or other document shall
in no way constitute a modification of any of the terms and conditions of this
quotation. ANY ATTEMPTED ACKNOWLEDGEMENT OF THIS QUOTATION CONTAINING TERMS AND
CONDITIONS INCONSISTENT WITH, OR IN ADDITION TO, THE TERMS AND CONDITIONS
PRESENTED HEREIN IS NOT BINDING UPON ASG UNLESS EXPRESSLY ACCEPTED BY ASG IN
WRITING.

 
 
8

--------------------------------------------------------------------------------

 
 

6.        
Warranty for Engineering and Programming Design Services, Limitation of
Liability. ASG warrants that the services it provides shall be performed in a
competent and professional manner and in conformance with agreed upon standards.
Purchaser’s sole remedy shall be the reperformance of services to provide
corrective action or refund amounts paid for the services, at Purchaser’s
option,. IN NO EVENT WILL ASG BE RESPONSIBLE FOR INCIDENTAL OR CONSEQUENTIAL
DAMAGES EVEN IF THE COMPANY WAS AWARE OF THE POTENTIAL FOR SUCH DAMAGES. ALL
OTHER WARRANTIES ARE EXPRESSLY DISCLAIMED.

 

7.        
Warranty for Commercial Goods, Limitation of Liability. ASG warrants that all
goods sold by the Company shall be of good quality and free from defects in
workmanship and materials and shall perform in accordance with the product
specifications as of the date of delivery to the F.O.B. point. IN NO EVENT WILL
ASG BE RESPONSIBLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES EVEN IF THE COMPANY
WAS AWARE OF THE POTENTIAL FOR SUCH DAMAGES. ALL OTHER WARRANTIES ARE EXPRESSLY
DISCLAIMED. Warranty claims must be made in writing within 90 days from the date
of delivery to the F.O.B. point. ASG shall repair, replace or refund amounts
paid, at its discretion, for any claims covered by this warranty. This warranty
is limited to the sale of goods and materials only and does not apply to
services. This warranty does not apply to product deficiencies resulting from
designs or specifications which have been provided by the Purchaser.




8.        
Assignment - No contract or any interest therein, resulting from this quotation,
shall be assigned or transferred by either party except as expressly authorized
in writing by the other party, and any attempted assignment without such consent
shall be void. Notwithstanding the foregoing, Scivanta may assign this Agreement
to an affiliate or in connection with any merger, reorganization or sale of
substantially all of Scivanta assets or other change of control transaction
without any consent from ASG.




9.        
Federal, State, and Local Taxes - Except as expressly provided in this
quotation, prices exclude Federal, State and Local taxes and duties. Such taxes
or duties, if collected by ASG, will appear as a separate charge on the invoice.




10.      
Disputes - In the event that any dispute, arising under or relating to a
contract resulting from this quotation, cannot be resolved by settlement between
the parties or by an Alternative Dispute Resolution technique agreed to by all
parties, either party may litigate any such dispute. Purchaser agrees to the
exclusive jurisdiction and venue of the courts presiding in Monmouth County, New
Jersey for all disputes arising hereunder.




11.      
Applicable Law - It is agreed that contracts associated with this quotation
shall be construed, interpreted and governed by the internal Laws of the State
of New York, without regard to principals of conflicts of law.




12.      
Permits and Compliance to Applicable Rules/Regulations - Except as otherwise
agreed to by ASG, the Purchaser shall procure all necessary permits or licenses
required due to the special nature of services requested by the Purchaser, and
abide by all applicable laws, regulations and ordinances of the United States
and the State, territory and political subdivision in which the work under
contract is performed.

 
 
9

--------------------------------------------------------------------------------

 

 

13.      
Intellectual Property - It is the responsibility of the Purchaser to ensure that
products or services provided by ASG at the Purchaser’s request or direction do
not violate any patents existing or pending. Moreover, the Purchaser assumes
full liability for any such patent infringements, and agrees to indemnify and
defend ASG against any such liability. Purchaser’s liability to ASG relating to
a patent infringement claim shall be limited to the amounts paid to ASG
hereunder.



To the extent that ASG utilizes its own pre-existing intellectual property,
including but not limited to methods, processes, or inventions (the “ASG
Intellectual Property”), ASG represents and warrants that the ASG Intellectual
Property utilized in performing the services provided to Scivanta hereunder and
the results of such services will not infringe upon any patent, copyright,
trademark, trade secret or other intellectual property right of any third party.
ASG shall indemnify defend, and hold harmless Scivanta, including its officers,
directors, and employees, agents and contractors, from and against any and all
judgments, liabilities, claims, demands, expenses, losses or costs (including
attorneys’ fees) arising from or relating to any third party intellectual
property infringement claim in connection with the ASG Intellectual Property or
ASG’s provision of services hereunder.



14.      
Invention and Assignment- ASG agrees that all right, title and interest in and
to all information, data, inventions, discoveries, developments, creative works,
ideas, products, systems, computer programs, object code, source code, computer
algorithms and related documentation, including improvements or modifications
thereto, and works of authorship, whether or not patentable, copyrightable or
subject to other forms of protection, made, created, developed, written or
conceived by ASG or ASG employees during the term of this Agreement in the
performance of duties relating to the subject matter of this Agreement
(collectively the “Intellectual Property”), to the greatest extent permitted by
law, constitute works for hire and are the sole and exclusive property of
Scivanta from the moment of its creation.



To the extent that any Intellectual Property created by ASG in the performance
of its duties hereunder does not constitute a work for hire, or does not
constitute the sole and exclusive property of Scivanta, as provided above, ASG
hereby assigns and agrees to assign to Scivanta all of ASG’s right, title, and
interest in and to all such Intellectual Property.


ASG agrees that it shall, at Scivanta’s expense, execute a specific assignment
of title to the Intellectual Property to Scivanta and do anything else
reasonably necessary or desirable to enable Scivanta to secure a patent,
copyright or other form of protection for or otherwise exploit, preserve, defend
or enforce any Intellectual Property right anywhere in the world.


ASG’s obligations under this Section 14 shall survive the termination of ASG’s
engagement by Scivanta for any reason.
 
 
10

--------------------------------------------------------------------------------

 

 

15.      
Insolvency - If Purchaser ceases to conduct its operations in the normal course
of business, including inability to meet its obligations as they mature, or if
any proceeding under the bankruptcy or insolvency laws is brought by or against
Purchaser, or a receiver for Purchaser is appointed or applied for, or an
assignment of creditors is made by the Purchaser, ASG, to the extent permitted
by law, may terminate the contract without liability.




16.      
Cancellation - If the Purchaser chooses to cancel any contract or order
associated with this quotation, written notice must be given to and acknowledged
by ASG during normal work hours. ASG will stop work in progress, whereupon it
will invoice the Purchaser for all applicable services rendered, including
labor, materials, outside services, and fees, up to the time of cancellation.
Labor charges will be calculated based on ASG’s standard hourly rates. Payment
shall be due within 15 working days of such cancellation.




17.      
Order of Precedence - In the event of an inconsistency between the provisions of
these terms and conditions and the provisions of any other documents exchanged,
or agreements made between the parties, these terms and conditions shall
supersede any inconsistent provision in such other documents or agreements,
unless expressly amended by a written agreement making specific reference to the
provisions being amended.




18.      
Attorneys’ Fees and Costs - In connection with any litigation arising out of the
Agreement, the prevailing party shall be entitled to recover all of its costs
and expenses incurred including actual attorneys’ fees for services rendered in
connection with such litigation, including its proceedings and post-judgment
proceedings. As used herein, the term “attorneys’ fees” shall be deemed to
include charges for paralegal law clerks and other staff members operating under
the supervision of an attorney and for all sales and/or use taxes imposed
thereon by an appropriate governmental authority.




19.      
LIMITATION OF WARRANTIES - THE WARRANTIES STATED IN PARAGRAPHS 6 AND 7 OF THESE
TERMS AND CONDITIONS ARE GIVEN IN PLACE OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, OF MERCHANTABILITY, FITNESS FOR USE, OR OTHERWISE. NO PROMISE OR
AFFIRMATION OF FACT MADE BY ANY AGENT OR REPRESENTATIVE OF ASG SHALL CONSTITUTE
A WARRANTY BY ASG OR GIVE RISE TO ANY LIABILITY OR OBLIGATION. ASG SHALL NOT BE
LIABLE IN ANY EVENT FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES AS THOSE TERMS ARE
DEFINED IN ARTICLE 2 OF THE NEW YORK UNIFORM COMMERCIAL CODE. The warranties
granted by ASG are terminated and ASG shall not be liable to Purchaser or any
other person for any damage, injury or loss arising out of the use of any goods
or services, whether by reason of any defect in the goods or services furnished
hereunder or otherwise, if, prior to such damage, injury or loss, the goods or
services are (a) damaged or misused after tender of delivery, (b) repaired,
altered or modified without ASG’s written consent, or (c) not used, maintained,
operated or applied in strict compliance with instructions supplied by ASG.




20.      
Force Majeure - ASG shall not be liable for nonperformance or delay in
performance due wholly or partly to commercial impracticability or any cause not
wholly or exclusively in its control or which it could not by reasonable
diligence have avoided. Upon the occurrence of any such contingency, ASG shall
have the right to suspend or reduce deliveries during the period of such
contingency, and the total quantity deliverable under this contract shall, at
ASG’s election, be reduced by the quantities so omitted. The following shall not
be considered wholly or exclusively within ASG’s control: fire; flood;
earthquake; storm; acts of God; labor controversies; court decrees; inability to
use the full capacity of plants or facilities as a result of government action,
and inability to obtain fuel, power, raw materials, labor, containers or
transportation facilities, without litigation or the payment of penalties.

 
 
11

--------------------------------------------------------------------------------

 

 

21.      
NON-Recruitment Clause: When ASG and Purchaser enter this contract, in which
various employees of the ASG will be performing services at the Purchaser’s
premises and/or other such locations, Purchaser recognizes and agrees that such
employees of ASG are of great value to ASG and that the loss of their services
to ASG would cause substantial damage to ASG for which there would be no
adequate remedy at law. Purchaser therefore agrees that during the time ASG is
performing services for the Purchaser, and for a period of one year thereafter,
the Purchaser will not:

·    
solicit for employment (directly or through a third party), as the Purchaser’s
employee or as an independent consultant, any ASG’s employee who provided
services to the Purchaser;

·    
Employ any ASG’s employee as the Purchaser’s employee or an independent
consultant.



Purchaser further agrees that in the event this agreement is violated, ASG shall
be entitled to an injunction restraining any further violation - in addition to
any other right or remedy to which the ASG might be entitled in law or in
equity. However, in the event that both the Purchaser and ASG agree that it is
in ASG’s employee’s best interest to entertain a job offer from the Purchaser,
then ASG will be compensated by the Purchaser as follows:

·    
When a job offer is accepted by the ASG’s employee, the Purchaser shall pay a
lump sum equal to 20% of the employee’s first year’s salary, plus any training
and recruitment costs incurred by ASG in the 12 months prior to the offer being
accepted.




22.      
Entire Agreement - This Contract constitutes the entire agreement between the
parties and may be modified only in writing and the agreed to by both parties.
Neither ASG nor the Purchaser will be bound by any oral agreement or
representation irrespective of whom or when made.

 

 
 
12

--------------------------------------------------------------------------------

 